Case 6:13-cr-00304-JA-GJK Document 235 Filed 04/13/21 Page 1 of 17 PagelD 4135

UNITED STATES DISTRICT COURT.
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO. 6:13-cr-304-JA-GJK
WILLIAM A WHITE

 

ORDER

Defendant William A. White filed a motion to reduce his sentence
pursuant to 18 U.S.C. § 3582(c)(1). (Doc. 208). To prevail on his motion,
Defendant must show three elements: (1) he exhausted his administrative
remedies; (2) extraordinary and compelling reasons exist to warrant a
reduction; and (3) he is not a danger to the public. Defendant shows that he
exhausted his administrative remedies, but he fails to provide any evidence
of extraordinary and compelling reasons to reduce his sentence. He also fails
to show that he is not a danger to the public. Because he cannot satisfy two
of the three elements, his motion must be denied.

On September 12, 2014, a jury found Defendant guilty of five counts of
communicating an interstate threat to kidnap or injure with intent to extort
in violation of 18 U.S.C. § 875(b) (Counts I-V) and one count of knowingly
possessing and using the means of identification of another person in

connection with making interstate threats, in violation of 18 U.S.C. §

 
Case 6:13-cr-00304-JA-GJK Document 235 Filed 04/13/21 Page 2 of 17 PagelD 4136

1028(a)(7)(Count VI)! (Doc. 69). On November 21, 2014, this Court
sentenced Defendant to 210 months’ imprisonment to be served consecutively
to a 92-month term of imprisonment imposed by the district court in the
Western District of Virginia (case no. 7:18-cr-00013-GEC-1). (Docs. 87, 90).
At the time this Court sentenced him, Defendant was 37 years old.

Defendant’s criminal history includes convictions for the following: at
age 19, in the Montgomery County Circuit Court in Rockville, Maryland,
possession of a concealed deadly weapon, assault and battery, and resisting
arrest; at age 21, in the Superior Court in the District of Columbia,
Washington, D.C., assault; at age 31, in the United States District Court of
the Northern District of Illinois, solicitation to commit a crime of
violence/influencing a juror; also at age 31, in the United States District
Court of the Western Division of Virginia, interstate communication of a
threat to injure, and tampering with a witness; and at age 35, in the United
States District Court of the Western Division of Virginia, extortion by
interstate commerce and threat by interstate commerce. (Doc. 81). He is now
43 years old and incarcerated at USP Marion, with a projected release date
of March 6, 2037. (Doc. 214 at 4).

I. LEGAL FRAMEWORK FOR’ REDUCTION _ IN
SENTENCE

 

1 A judgment of acquittal was subsequently granted as to Count VI.
(Doc. 92).

 
Case 6:13-cr-00304-JA-GJK Document 235 Filed 04/13/21 Page 3 of 17 PagelD 4137

“The authority of a district court to modify an imprisonment sentence
is narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190,
1194-95 (11th Cir. 2020). Congress granted the courts limited authority to
modify a sentence in 18 U.S.C. § 3582(c):

(c) Modification of an imposed term of
imprisonment.--The court may not modify a
term of imprisonment once it has been
imposed except that--

(1) in any case--

(A) the court, upon motion of the Director of
the Bureau of Prisons, or upon motion of the
defendant after the defendant has fully
exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a
motion on the defendant's behalf or the lapse
of 30 days from the receipt of such a request by
the warden of the defendant's facility,
whichever is earlier, may reduce the term of
imprisonment (and may impose a term of
probation or supervised release with or
without conditions that does not exceed the
unserved portion of the original term of
imprisonment), after considering the factors
set forth in section 3553(a) to the extent that
they are applicable, if it finds that--

(i) extraordinary and compelling reasons
warrant such a reduction; or

(ii) the defendant is at least 70 years of age,
has served at least 30 years in prison,
pursuant to a sentence imposed under section
3559(c), for the offense or offenses for which
the defendant is currently imprisoned, and a
determination has been made by the Director
of the Bureau of Prisons that the defendant is
not a danger to the safety of any other person

 
Case 6:13-cr-00304-JA-GJK Document 235 Filed 04/13/21 Page 4 of 17 PagelD 4138

|

 

 

or the community, as provided under section
3142(g);

and that such a reduction is consistent with
applicable policy statements issued by the
Sentencing Commission.

Because Defendant is under 70 years of age, he must show
extraordinary and compelling reasons to qualify for modification of his
sentence under § 3582(c). Factors constituting extraordinary and compelling
reasons are outlined in U.S.S.G. 1B1.13, the policy statement underlying 18
U.S.C. §3582. They include (A) medical conditions, (B) a defendant that is at

least 65 years of age, and (C) family circumstances.? Neither (B) or (C) apply

as Defendant is not over 65 and he has no applicable family circumstance.

 

2 Section (D) of U.S.S.G. 1B1.13 allows a “catch-all” provision for other
extraordinary and compelling circumstances as determined by the Director
of the Bureau of Prisons. Defendant alternatively seeks relief under this
section but this Court cannot grant him relief under this section. The policy
statement specifically limits this determination to the Director. And, while
the First Step Act amended § 3582(c) to allow a prisoner to bring a motion
directly to the court under certain circumstances, it did not amend the
underlying policy. The Court is required to follow policy statements of the
Sentencing Commission. See Dillon v. United States, 560 U.S. 817, 821
(2010)(a “reduction must be consistent with applicable policy statements
issued by the Sentencing Commission”); United States v. Colon, 707 F.3d
1255, 1259-60 (11th Cir. 2013) (8582(c)(2) requires courts to follow policy
statements of the Sentencing Commission); United States v. Nasirun, No.
8:99-CR-367-T-27TBM, 2020 WL 686030, at *2 (M.D. Fla. Feb. 11, 2020)(“any
reduction must be consistent with the policy statements of the Sentencing
Commission”).

 
Case 6:13-cr-00304-JA-GJK Document 235 Filed 04/13/21 Page 5 of 17 PagelD 4139

Extraordinary medical conditions include (i) any terminal illness, and (11) any
“serious physical or medical condition ... that substantially diminishes the
ability of the defendant to provide self-care within the environment of a
correctional facility and from which he or she is not expected to recover.”
U.S.S.G. §1B1.13, cmt. n.1(A). Even when an extraordinary and compelling
reason exists, a district court should only reduce a term of imprisonment if
it determines that the defendant is not a danger to the public. U.S.S.G.
§1B1.13(2). And a district court must consider whether the 18 U.S.C. §
3553(a) factors weigh in favor of release. See 18 U.S.C. § 3582(c)(1)(A);
U.S.S.G. §1B1.13.
II. DISCUSSION

A. DEFENDANT EXHAUSTED HIS ADMINSTRATIVE
REMEDIES

The first question is whether Defendant exhausted his administrative
remedies because the failure to do so is fatal to his request. United States v.
Raia, 954 F. 3d 594, 597 (8d Cir. 2020). (“Given BOP’s shared desire for a
safe and healthy prison environment, we conclude that strict compliance with
§ 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—
importance.”). Defendant submitted a written request for compassionate
release to the warden on August 23, 2019. (Doc. 214-1). The warden

responded via “Inmate Request to Staff Member Response” denying

 
Case 6:13-cr-00304-JA-GJK Document 235 Filed 04/13/21 Page 6 of 17 PagelD 4140

Defendant’s request. (Doc. 215). The warden’s denial, dated October 28,
2019, was 66 days after receipt of the request. Accordingly, Defendant

exhausted his administrative remedies.

B. DEFENDANT HAS NOT IDENTIFIED ANY
EXTRAORDINARY AND COMPELLING REASONS
FOR A REDUCTION IN HIS SENTENCE
Defendant bears the burden of establishing that a reduction in
sentence is warranted. United States v. Hamilton, 715 F.3d 328, 337 (11th
Cir. 2013). In attempt to meet than burden, Defendant asserts that he suffers
from “serious physical and medical conditions and serious functional and
cognitive impairments” that have diminished his ability to provide self-care.
(Doc. 208 at 4 51(a)). Yet he provides no evidence to support this claim.
Defendant specifically claims he suffers from “serious physical and
medical conditions causing functional or cognitive impairment” as a result of
being “tortured” while in federal custody. (Doc. 208 at 1). He alleges that
these conditions diminish his “ability to provide self-care” in prison. (/d.). In
support of this claim, Defendant cites the report of clinical psychologist
Richard M. Samuels (Ph.D). But, the report of Dr. Samuels says nothing of
the sort.
In 2019, Dr. Samuels conducted a psychological evaluation of

Defendant. (Doc. 208-2 at 161-205). At the request of Defendant’s attorney,

Dr. Samuels assessed Defendant’s “mental condition.” (Ud. at 162). In

 
Case 6:13-cr-00304-JA-GJK Document 235 Filed 04/13/21 Page 7 of 17 PagelD 4141

preparing his report, Dr. Samuels interviewed Defendant and his mother.
He also reviewed numerous documents including earlier psychological
evaluations of Defendant. (Doc. 208-2 at 163). The earlier evaluations were
done by Eric Ostrov, J.D., Ph.D. in 2016, Conrad Daum, M.D. in 2009, and
James Corcoran, M.D. in 2008. (d.).

Defendant told Dr. Samuels that he had been incarcerated in squalid
conditions in 2008 at the Metropolitan Correctional Facility in Chicago,
Illinois where he was subjected to “enhanced interrogation conditions.” (Doc.
208-2 at 162, 171, 172).3 Defendant also reported that he suffered from sleep
deprivation due to a bright light in his cell in the John E. Polk Correctional
Facility in Sanford, Florida in 2014. Ud.). Dr. Samuels included Defendant's
description of these events in his report.

But Dr. Samuels’ report does not conclude that Defendant was
tortured. The report states “[w]hether or not what Mr. White experienced was
considered torture, what he did go through nonetheless, was a stressful

condition that meets the criteria for exposure to traumatic events.” (d. at

 

3 Interestingly, Defendant reported the 2008 incident to Dr. Samuels in 2019,
some 11 years after the fact, and to Dr. Ostrov in 2016, 8 years after the fact.
(Doc. 208-2 at 206-230). He did not report the incident to either Dr. Corcoran
in the very month the incident occurred (Doc. 208-2 at 194-199), or to Dr.
Daum, the year after it happened. Doc. 208-2 at 200-205).

 
Case 6:13-cr-00304-JA-GJK Document 235 Filed 04/13/21 Page 8 of 17 PagelD 4142

175). Regardless of Defendant’s experience, Dr. Samuels reported that
Defendant’s “attention, and concentration appeared to be normal” and that
“[s]leep was reported to be normal.” Cd. at 164).
Dr. Samuels concluded that Defendant suffered from “Posttraumatic

Stress Disorder, chronic” and a “Narcissistic Personality Disorder, with
histrionic, antisocial and obsessive-compulsive traits.” Wd. at 170). But
despite this diagnosis, Dr. Samuels did not find that Defendant was unable
to provide self-care.

In reaching his conclusions, Dr. Samuels considered reports prepared by
Drs. Corcoran, Daum and Ostrov. These specialists also did not report that
Defendant was unable to care for himself. Dr. Ostrov diagnosed Defendant
with “Posttraumatic Stress Disorder” and a “Personality Disorder with
Borderline and Narcissistic Traits” but noted Defendant denied any physical
problems. (Doc. 208-2 at 210, 228). Dr. Corcoran diagnosed Defendant as
having a “Personality Disorder with Histrionic, Narcissistic Features,” but
having no medical problems. (Doc. 208-2 at 198). Dr. Daum diagnosed
“Personality Traits not otherwise specified,” and found that Defendant was
“alert, cooperative and verbal with appropriate speech and thought processes,”
with no medical problem other than being overweight. (Doc. 208-2 at 201-203,

205).

 
Case 6:13-cr-00304-JA-GJK Document 235 Filed 04/13/21 Page 9 of 17 PagelD 4143

Countering Defendant’s claims, the Government introduced a report
from Leslee Brooks, a Certified Physician’s Assistant who worked with USP
Marion Health Services. Ms. Brooks prepared a “Reduction in Sentence
Medical Review” in response to Defendant’s request for compassionate release.
She performed an assessment of Defendant’s functional ability and completed
a medical report. (Doc. 215 at 9-12). Ms. Brooks’ report was then signed by
Dr. Randall Pass, M.D., Clinical Director at USP/SCP Marion. On that part of
the assessment labeled “Instrumental Activities of Daily Living” and “Physical
Self-Maintenance Scale,” Defendant scored the highest number of points
possible. (id. at 9-10). Defendant’s medical records from Marion show he
sought medical attention three times while detained at that facility: (1) on
August 11, 2016 for a skin infection; (2) on July 14, 2017 for a superficial injury
from a racquetball game; and (8) in September 2018 for an eye exam (Doc. 215
at 12), all inconsequential. And, on January 28, 2020, Defendant made a
preventative health visit to the Marion clinic. He reported no complaints and

no significant findings were noted. (Doc. 215-1).

None of the medical records produced by Defendant or the Government
establish that Defendant suffers from a serious medical condition. This
conclusion is consistent with the Presentence Report (“PSR”) prepared by the
Probation Office on October 17, 2014. That PSR states that Defendant had

reported no serious physical or medical conditions or history of mental or

 
Case 6:13-cr-00304-JA-GJK Document 235 Filed 04/13/21 Page 10 of 17 PagelD 4144

emotional problems. His only complaint was of occasional allergies and
periodic respiratory infections. (Doc. 81 at 16).

Defendant fails to identify a medical condition falling within one of the
categories specified in the Sentencing Commission’s policy statement’s
application note. He does not assert a terminal condition. He asserts no
condition other than posttraumatic stress disorder (“PTSD”). The record
includes Defendant’s own reports that he is active and physically able to
participate in yoga (practicing and teaching yoga) (Doc. 208 at 4 41; Doc. 208-
1 at ¥ 344), and is sufficiently cognitive to “run[] a small law practice” in the
prison. (Doc. 208 at § 41). The record establishes that Defendant’s PTSD

does not prevent him from providing self-care.

C. THE 18 U.S.C. § 3553(a) FACTORS WEIGH AGAINST
GRANTING DEFENDANT RELIEF

If Defendant had presented extraordinary and compelling reasons—
which he did not—the Court would be required to consider the 3553(a)
factors. In an abundance of caution, the Court has considered the 3553(a)
factors and finds that they also weigh against Defendant’s request for relief.
The sentence imposed is necessary to protect the public, to reflect the
seriousness of the offense, to promote respect for the law, to provide just

punishment, and to deter Defendant from future crimes.

10

 
Case 6:13-cr-00304-JA-GJK Document 235 Filed 04/13/21 Page 11 of 17 PagelD 4145

 

 

Defendant was convicted of having threatened to kidnap, rape, and
murder Florida state officials—and those officials’ spouses, children, and
grandchildren—with the intent to extort the officials to dismiss state charges
against members of the American Front, a white supremacist organization.

On May 19, 2012, at approximately 2:03 p.m., Defendant posted a
request for the names of the judges, federal prosecutors, and FBI agents
involved in the American Front case. (Doc. 72-66). At 2:17 p.m. that same day,
Defendant wrote on Facebook that “the state people are [FBI Agent] and [State
Attorney]” and the “[State Judge].” (Ud.). At approximately 3:16 p.m.,
Defendant posted a photo of the State Attorney’s family and listed the names
of his wife, adult children, and grandchildren. (/d.). Then, approximately thirty
minutes later, the State Attorney received an email from
nslf_helterskelter@hotmail.com, which was the subject of Count 1. The email
stated in relevant part:

Okay PIGS. DIG THIS and DIG IT WELL:
This is JOE TOMASSI, CHARLES MANSON
AND SON OF SAM talking to YOU all at

once and telling what is gong [sic] to go down.
We are at your houses, we are at your kids
houses we are at your grandkids houses and we

are sitting outside their schools. Don’t believe
me? Here you are pigs, here you are:

[FBI Agent]
[redacted address]

11

 
Case 6:13-cr-00304-JA-GJK Document 235 Filed 04/13/21 Page 12 of 17 PagelD 4146

 

 

[State Attorney]
[redacted address]

[State Judge]
[redacted address]

Now listen up close and DIG what is
being said or we will be sending you a
message written in blood.

You have arrested FOURTEEN RIGHTEOUS
BROTHERS AND SISTERS with the
AMERICAN FRONT organization. Monday
morning, you are going to go to work and you
are going to drop all state charges against them
and LET THEM GO. AND BY THEM, WE
MEAN:

IF YOU DO NOT COMPLY WITH THIS
ORDER, we are going to grab your
grandchildren [State Attorney]|—[names
redacted|—from school and we are going to
FUCK THEM WITH KNIVES. Then, we are
going to CUT THEIR FUCKING HEADS OFF
and leave them in a COOLER OUTSIDE
YOUR OFFICE, and with the BUCKET OF
BLOOD WE WILL PAINT PIG ON YOUR
WALLS.

Don’t believe us? We just CREEPY CRAWLED
the home of [Federal District Judge of the
Western District of Virginia] for the righteous
brother WILLIAM A WHITE and we will CREEPY
CRAWL ALL OVER YOUR ASS LIKE POISON
SPIDERS.

YOU MADE A DEAL WITH THE DEVIL TO BE

WHO ARE AND THE DEVIL HAS COME TO
COLLECT.

12

 
Case 6:13-cr-00304-JA-GJK Document 235 Filed 04/13/21 Page 13 of 17 PagelD 4147

 

YOURE A KILLER [FBI Agent]—AND YOU ARE
NEXT.

_ [State Judge] AND [State Attorney]—THE
PACT YOU ALL MADE, THE PRICE THAT
YOU ALL PAID, THE CHANCE YOU CHOSE
TO TAKE, THE CHOICE YOU CHOSE TO
MAKE.

THE DEVIL is coming FOR HIS DUE. And when he
comes, there WILL BE BLOOD.

NATIONAL SOCIALIST LIBERATION FRONT—

HELTER SKELTER BRIGADE
(Doc. 72-1). The following day, May 20, 2012 at 2:35 p.m., the same threatening
email directed at the State Judge, the State Attorney, and the FBI Agent was
sent by the nslf_helterskelter@hotmail.com email address to three different
media outlets and to Defendant’s personal email address,
“dhyphen@yahoo.com.” (Doc. 72-19). This email was the subject of Count 2.

Within minutes of that email being sent, Defendant posted on Facebook

a virtually identical copy of the email. (Doc. 72-66). At 3:55 p.m., Defendant
posted information about the architecture business of the State Attorney's
adult son. (Doc. 72-50 at 2). At 4:24 p.m., the State Attorney’s son received an

email from nslf_helterskelter@hotmail.com at his work address. This email

was the subject of Count 3 and stated in relevant part:

All right pigs, DIG IT:

13

 
Case 6:13-cr-00304-JA-GJK Document 235 Filed 04/13/21 Page 14 of 17 PagelD 4148

We tried to speak to speak [sic] to Grand Pa-pa |
but we don’t know that he got it, so we’re
speaking to you.

You might know me. I was the guy sitting
outside your house at [redacted address] this

morning in the Blue Ford. You can call me
MOTHAFUCKIN CHARLIE MANSON
MOTHERFUCKER.

Now PAY ATTENTION:

Grand Pa-pa has kidnapped fourteen

RIGHTEOUS BROTHERS AND SISTERS and

taken them from their homes and their

families.

Their names are:

He is going to release ALL OF OUR

BROTHERS AND SISTERS on MONDAY

MORNING or we are going to grab [name

redacted] and [name redacted] from school and

FUCK THEM WITH KNIVES, put THEIR

HEADS IN A COOLER and drop it off at Grand

Pa-pas office.
(Doc. 72-2). Later that day, at 7:22 P.M., an individual identified as “Charlie
Fucking Manson” at nslf_helterskelter@hotmail.com attempted to post a copy
of the first threat directed at the State Judge, the State Attorney and the FBI
Agent to a blog managed by the Southern Poverty Law Center (Count 4)(Doc.
72-7). Minutes later, an individual who was once again identified as “Charlie

Fucking Manson” posted the threat on the website for the Anti-Defamation

League (Count 5) (Doc. 72-3).

14

 
Case 6:13-cr-00304-JA-GJK Document 235 Filed 04/13/21 Page 15 of 17 PagelD 4149

 

On May 28, 2012, Defendant wrote on Facebook that Florida officials had
not yet complied with the demand to release the American Front prisoners.
(Doc. 72-56). The next day, the Defendant posted that the federal government
was “exhausting their limited bodyguard budget protecting the homes of the
three Florida officials involved and their children/grandchildren. So, as noted,
political terror is working pretty well to resolve a situation that could not have
been resolved peacefully or legally.” (Docs. 72-58; 72-71 at 10).

On June 2, 2012, a link on Defendant’s Facebook included a caption
containing the addresses of the FBI Agent, the State Attorney, and the State
Judge as well as the names of the State Attorney’s adult children and
grandchildren. (Doc. 72-60). The caption also stated, “Are we going to let them
have a monopoly on violence or are we going to stop this injustice?” (Id.).
(Count 6).

Other posts made by Defendant on Facebook include “You just skip town
to a country where they can’t reach you and leave some folk behind to creepy
crawl into their homes and write the word ‘pig’ in blood on their walls.” (Doc.
72-45). And, “[h]Javen’t even had to kill anyone yet. LOL” (dd.). “Possible
tropical storm here in Florida this weekend. Guess we'll have to get the killing
in before it starts to rain.” (Doc. 72-53). Only when Defendant was arrested

in Mexico, did these threatening communications cease.

15

 
Case 6:13-cr-00304-JA-GJK Document 235 Filed 04/13/21 Page 16 of 17 PagelD 4150

 

In determining a reasonable sentence in this case, the court took account
of all the § 3553(a) factors including the nature of his multiple threats of
violence on public officials and their families, including innocent children. The
Court also took account of Defendant’s record which included convictions for 2
counts of Interstate Communication of a Threat to Injure (18 U.S.C. § 875(c)),
three counts of Extortion by Interstate Communication (18 U.S.C. § 875(b)),
one count of Tampering with a Witness (18 U.S.C. § 1512(b)(1)), one count of
Threat by Interstate Communication (18 U.S.C. § 875(c)) (Case Nos. 7:08-cr-
54-EKD-1 and 7:13-cr-13-GEC-1, W.D. Va.) and one count of Solicitation to
Commit Crime of Violence/Influencing Juror (18 U.S.C. §§ 373, 1503) (Case No.
1:08-cr-851-1, N.D. Il.).

Despite the jury’s guilty verdicts on all counts in this case, Defendant
continues to claim his innocence. (Doc. 208-1 at § 354). He continues to
engage in hate speech, (Doc. 208-1 at J 198) and, he has had disciplinary
problems in prison. (Doc. 214-2). Defendant’s danger to the public is clear.

III. CONCLUSION

For the reasons stated above, Defendant’s Motion for Reduction in the

16

 
Case 6:13-cr-00304-JA-GJK Document 235 Filed 04/13/21 Page 17 of 17 PagelID 4151

Term of Imprisonment Pursuant to 18 U.S.C. § 3582(c)(1) (Doc. 208) is

DENIED.

 
 

DONE and ORDERED in Orlando, Florida on April 13

 

JOHNANTOON II
Unitéd States District Judge

Copies furnished to:

United States Attorney
United States Probation Office
William A White

17

 
